            Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                             )
                                           )
       Plaintiff,                          )
                                           )       CIVIL ACTION
vs.                                        )
                                           )       FILE No. 5:20-cv-499
ADAM L. VALENZUELA and                     )
EMELDA VALENZUELA d/b/a                    )
SUNSET PLAZA,                              )
                                           )
       Defendants.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant ADAM L. VALENZUELA and EMELDA

VALENZUELA d/b/a SUNSET PLAZA, pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                     JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                         PARTIES

       2.      Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

                                               1
            Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 2 of 15




times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property within six (6) months after

it is accessible (“Advocacy Purposes”).”

       7.      Defendants ADAM L. VALENZUELA and EMELDA VALENZUELA

d/b/a SUNSET PLAZA (hereinafter “Sunset Plaza”) are private individual owners of a

“strip mall” type shopping plaza that transacts business in the state of Texas and within

this judicial district.

       8.      Sunset Plaza may be properly served with process via its owners, to wit:

Adam L. Valenzuela, 5732 Wurzbach Road, San Antonio, Texas 78238.

                                              2
            Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 3 of 15




                              FACTUAL ALLEGATIONS

       9.      On or about December 2, 2019, Plaintiff was a customer at “Sari Sari

Filipino Restaurant, Market & Bakery” a business located at 5700 Wurzbach Road, San

Antonio, Texas 78238, referenced herein as the “Sari Sari.”

       10.     Sunset Plaza is the owner or co-owner of the real property and

improvements that the Sari Sari is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.     Plaintiff lives approximately 7 miles from the Sari Sari and Property.

       12.     Plaintiff’s access to the business(es) located at 5700 Wurzbach Road, San

Antonio, Bexar County Property Identification number 217763 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Sari Sari and Property, including those set forth in this

Complaint.

       13.     Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                             3
             Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 4 of 15




       14.      Plaintiff intends to revisit the Sari Sari and Property to purchase goods

and/or services.

       15.      Plaintiff travelled to the Sari Sari and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Sari Sari

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Sari Sari and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
             Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 5 of 15




                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination
                and prejudice denies people with disabilities the opportunity to
                compete on an equal basis and to pursue those opportunities for
                which our free society is justifiably famous, and costs the United
                States billions of dollars in unnecessary expenses resulting from
                dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the
                elimination of discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing
                discrimination against individuals with disabilities; and

                *****

       (iv)     invoke the sweep of congressional authority, including the power to
                enforce the fourteenth amendment and to regulate commerce, in
                order to address the major areas of discrimination faced day-to-day
                by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.       The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.      The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.      The Sari Sari is a public accommodation and service establishment.


                                              5
         Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 6 of 15




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Sari Sari must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the Sari

Sari and the Property in his capacity as a customer of the Sari Sari and Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Sari Sari and Property that preclude and/or limit his access to the Sari

Sari and Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Sari Sari and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Sari Sari and Property and

                                             6
          Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 7 of 15




as an independent advocate for the disabled, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Sari Sari and Property that preclude and/or limit his access to

the Sari Sari and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.      Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Sari Sari and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.      Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Sari Sari and Property, including those specifically set forth herein, and make

the Sari Sari and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Sari Sari and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Sari Sari

and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

                                                7
   Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 8 of 15




(i) The total number of accessible parking spaces is inadequate and is in violation

    of section 208.2 of the 2010 ADAAG standards. This violation made it

    difficult for Plaintiff to locate an accessible parking space.

(ii) Near Unit 5712, the Property has an accessible ramp leading from the

    accessible parking space to the accessible entrances with a slope exceeding

    1:12 in violation of section 405.2 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(iii)   Near Unit 5712, the accessible ramp side flares have a slope in excess of

    1:12 in violation of section 406.3 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(iv)    In front of Unit 5712, due to the fact the only accessible ramp leading from

    the parking lot to the accessible entrances of the Property is located within a

    parking space, when a vehicle parks in the parking space, the accessible ramp

    is blocked and no access is permitted from the ramp. While there is another

    ramp, it has a significant vertical rise in its surface preventing access. As a

    result, the Property lacks an accessible route from the parking lot to the

    accessible entrances of the Property, this is a violation of section 206.2.1 of the

    2010 ADAAG Standards.

(v) At Unit 5708, there is a doorway threshold with a vertical rise in excess of ½

    (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

                                        8
   Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 9 of 15




    violation of section 404.2.5 of the 2010 ADAAG standards. This violation

    made it dangerous and difficult for Plaintiff to access the interior of the

    Property.

(vi)    Adjacent to Unit 5712, due to a policy of not having parking stops for the

    parking spaces directly in front of the exterior access route and coupled with

    the presence of a large self-serve water dispenser placed in the exterior

    accessible route, vehicles routinely pull up all the way to the curb and the

    "nose" of the vehicle extends into the access route causing the exterior access

    route to routinely have clear widths below the minimum thirty-six (36") inch

    requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

    violation made it dangerous and difficult for Plaintiff to access exterior public

    features of the Property.

(vii)   Adjacent to Unit 5712, due to a policy of not having parking stops for the

    parking spaces directly in front of the exterior access route and coupled with

    the presence of a large self-serve water dispenser placed in the exterior

    accessible route, cars routinely pull up all the way to the curb and the "nose" of

    the vehicle extends into the access route as a result, in violation of section

    502.7 of the 2010 ADAAG Standards, parking spaces are not properly

    designed so that parked cars and vans cannot obstruct the required clear width

    of adjacent accessible routes.

(viii) Near Unit 5724, the accessible parking space is not adequately marked, due

    to a failure to maintain the markings, and is in violation of section 502.1 of the

                                       9
  Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 10 of 15




    2010 ADAAG standards. This violation made it difficult for Plaintiff to locate

    an accessible parking space.

(ix)    Near Unit 5724, the Property lacks an accessible route from accessible

    parking space to the accessible entrance of the Property in violation of section

    208.3.1 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to access the units of the Property.

(x) Due to the fact the ramp in the access aisle has been removed and a 4 inch deep

    ditch remains in the access aisle, The access aisle serving the accessible

    parking space near Unit 5724 is not at the same level as the parking space it

    serves in violation of section 502.4 of the 2010 ADAAG Standards. This

    violation would make it difficult for Plaintiff to exit and enter his vehicle if

    parked at that accessible parking space.

(xi)    Near Unit 5724, the accessible parking space is missing a proper

    identification sign in violation of section 502.6 of the 2010 ADAAG standards.

    This violation made it difficult for Plaintiff to locate an accessible parking

    space.

(xii)   The Property lacks an accessible route from the sidewalk to the accessible

    entrance in violation of section 206.2.1 of the 2010 ADAAG standards. This

    violation made it difficult for Plaintiff to access the units of the Property.

(xiii) There are changes in level in the Property exceeding ½ (one-half) inch that

    are not accessible ramped in violation of section 303.4 of the 2010 ADAAG

    standards. Specifically, there is an excessive vertical rise leading to the

                                       10
  Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 11 of 15




   entrance of Unit 5752, thus rendering the interior of this unit, at best,

   dangerously accessible, at worst, totally inaccessible. This violation made it

   dangerous and difficult for Plaintiff to access the units of the Property.

(xiv) At Unit 5752, there is a doorway threshold with a vertical rise in excess of

   ½ (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

   violation of section 404.2.5 of the 2010 ADAAG standards. This violation

   made it dangerous and difficult for Plaintiff to access the interior of the

   Property.

(xv)   Near Unit 5752, the accessible parking space is not adequately marked and

   is in violation of section 502.1 of the 2010 ADAAG standards. This violation

   made it difficult for Plaintiff to locate an accessible parking space.

(xvi) Near Unit 5752, the accessible parking space and associated access aisle

   have a cross-slope in excess of 1:48 in violation of section 502.4 of the 2010

   ADAAG standards and is not level. This violation made it dangerous and

   difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property.

(xvii) Near Unit 5752, the ground surfaces of the accessible parking space have

   vertical rises in excess of ¼ (one quarter) inch in height, are not stable or slip

   resistant, have broken or unstable surfaces or otherwise fail to comply with

   Section 302 and 303 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to access the units of the Property.



                                      11
  Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 12 of 15




(xviii) Near Unit 5752, the Property has an accessible ramp leading from the

   accessible parking space to the accessible entrances with a slope exceeding

   1:12 in violation of section 405.2 of the 2010 ADAAG standards. This

   violation made it dangerous and difficult for Plaintiff to access the units of the

   Property.

(xix) Near Unit 5752, the accessible ramp leading to the accessible entrances has

   a rise greater than 6 (six) inches but does not have handrails complying with

   section 505 of the 2010 ADAAG standards, this is a violation of section 405.8

   of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

   access the units of the Property.

(xx)   Near Unit 5752, there is an excessive vertical rise in the accessible ramp in

   violation of Section 303.2 and 405.4 of the 2010 ADAAG standards. This

   violation made it dangerous and difficult for Plaintiff to access public features

   of the Property.

(xxi) Near Unit 5752, due to the presence of a near-by tree and a failure to enact

   a proper policy of foliage maintenance, the vertical clearance for the ramp

   decreases to less than 80 inches in violation of section 307.4 of the 2010

   ADAAG Standards.

(xxii) Near Unit 5752, due to the presence of a near-by tree and a failure to enact

   a proper policy of foliage maintenance, the clear width of the accessible ramp

   decreases to less than 36 inches in violation of section 405.5 of the 2010

   ADAAG Standards.

                                       12
         Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 13 of 15




       32.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Sari Sari and

Property.

       33.    Plaintiff requires an inspection of Sari Sari and Property in order to

determine all of the discriminatory conditions present at the Sari Sari and Property in

violation of the ADA.

       34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.    All of the violations alleged herein are readily achievable to modify to

bring the Sari Sari and Property into compliance with the ADA.

       36.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Sari Sari and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Sari Sari and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.    Upon information and good faith belief, the Sari Sari and Property have

been altered since 2010.

       39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

                                            13
         Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 14 of 15




modified to comply with the 1991 ADAAG standards.

       40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Sari Sari and Property, including those alleged herein.

       41.    Plaintiff’s requested relief serves the public interest.

       42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Sari Sari and Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Sari Sari in violation of the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Sari Sari to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

                                              14
  Case 5:20-cv-00499-XR Document 1 Filed 04/23/20 Page 15 of 15




      expenses and costs; and

(e)   That the Court grant such further relief as deemed just and equitable in light

      of the circumstances.

                                  Dated: April 23, 2020.

                                  Respectfully submitted,

                                  /s/ Dennis R. Kurz
                                  Dennis R. Kurz
                                  Attorney-in-Charge for Plaintiff
                                  Texas State Bar ID No. 24068183
                                  Kurz Law Group, LLC
                                  4355 Cobb Parkway, Suite J-285
                                  Atlanta, GA 30339
                                  Tele: (404) 805-2494
                                  Fax: (770) 428-5356
                                  Email: dennis@kurzlawgroup.com




                                    15
